Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHNNIE LEE CARTER,                                  )                     No. 08-06-00040-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      120th District Court
)
ALLIANCE LEASING, INC. and                      )                  of El Paso County, Texas
STEVENS TRANSPORT, INC.,                        )
                                                                             )        (TC# 2005-3431)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is a joint motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1 because the parties have settled all matters in controversy.  We grant the motion and dismiss
the appeal with prejudice.  We deny as moot Appellee’s motion to dismiss the appeal and
Appellant’s motion to refer the matter to alternative dispute resolution.  Pursuant to the parties’
agreement, we assess costs against the party incurring same.  See Tex.R.App.P. 42.1(d)(absent
agreement of the parties, the court will tax costs against the appellant). 


June 29, 2006                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.